                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


  ANTWON D. JENKINS,
  Plaintiff,

  v.                                                               Case No. 17–CV–00937–JPG–MAB

  RANDY COBB,
  Defendant.

                                              ORDER

 I.    INTRODUCTION

       This is a prisoner civil-rights case brought under 42 U.S.C. § 1983. Plaintiff Antwon D. Jenkins

asserts claims under the First and Eight Amendments to the United States Constitution. (ECF No.

22). Defendant Randy Cobb filed a motion for summary sudgment, (ECF No. 57), and Plaintiff filed

a cross-motion for summary judgment, (ECF No. 61). Magistrate Judge Mark Beatty issued a report

recommending this Court to deny summary judgment for either party on Counts 1, 2 and 5, and to

grant summary judgment in favor of Defendant on Count 4. (ECF No. 67). Plaintiff objected to the

latter recommendation, (ECF No. 72), prompting de novo review by this Court. The Court agrees

with Magistrate Judge Beatty.

II.    PROCEDURAL & FACTUAL HISTORY

       The Court conducted a threshold review of the complaint in order to assist Plaintiff in

articulating his claims. (ECF No. 22). The Court identified five claims but dismissed Count 3 from the

onset for failure to state a claim. Plaintiff only objects to Magistrate Judge Beatty’s recommendation

to grant summary judgment in favor of Defendant on Count 4. Accordingly, finding no clear error,

the Court adopts the report’s factual and legal findings on Counts 1, 2, and 5.

       Plaintiff was an inmate at White County Jail in Carmi, Illinois during the events relevant to

this case. (ECF No. 22 at 1). In Count 4, Plaintiff argues that Defendant—the Jail Administrator at
 White County Jail—intentionally served Plaintiff “a consistent diet of unhealthy food.” (ECF No. 21–

 1 at 1). Specifically, Plaintiff alleges that he was served the same three meals every day: a bowl of cereal

 for breakfast; a microwavable sandwich and a small bag of potato chips for lunch; and a microwavable

 “T.V.” meal for dinner. (ECF No. 21–1 at 1). Plaintiff states that Defendant was required to rotate

 the meals served to inmates every ninety days. (ECF No. 21–1 at 1). Plaintiff also maintains that

 Defendant failed to respond to a written complaint that he submitted jointly with other inmates. (ECF

 No. 21–1 at 1). Finally, Plaintiff contends that the food was often outdated and molded. (ECF No.

 21–1 at 2). As a result, Plaintiff states that he “became sick, experienced diarrhea, experienced an upset

 stomach, blood in his stool, boils, vomiting, hemorrhoids, and difficulty urinating.” (ECF No. 61 at

 13).

         In response, Defendant asserts that Plaintiff “was properly fed at all times” and “received a

 well-rounded, nutritional meal which satisfies the nutritional guidelines set by the Illinois Department

 of Corrections.” (ECF No. 58 at 2). Additionally, Defendant attests that Plaintiff was placed on a

 “medical diet” by his physician that entitled Plaintiff to meals from Little Giant’s Deli. (ECF Nos. 58–

 1 at 2, 61–1 at 1). Plaintiff denies being placed on a medical diet, (ECF No. 61 at 12), and his initial

 Arrest and Booking Detail Page indicates that Plaintiff did not “have a special diet prescribed by a

 physician,” (ECF No. 61 at 25).

III.     LAW & ANALYSIS

         Local Rule 73.1(b) of the United States District Court for the Southern District of Illinois

 states the following:

                 A District Judge shall make a de novo determination of those portions
                 of the report or specified proposed findings or recommendations to
                 which objection is made and may accept, reject, or modify, in whole or
                 in part, the findings or recommendations made by the Magistrate
                 Judge.




                                                  —2—
        Summary judgment is appropriate where the record shows that there is no genuine dispute as

to any material fact and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56. A “genuine dispute” exists when a rational factfinder, considering the evidence in the summary

judgment record, could find in favor of the nonmovant. Ricci v. DeStefano, 557 U.S. 557, 587 (2009).

Accordingly, a dispute is genuine where there is a real basis for it in the evidentiary record. Scott v.

Harris, 550 U.S. 372, 380 (2007). The moving party can meet its burden by pointing out for the Court

an absence of evidence in support of the nonmovant’s claims. Spierer v. Rossman, 798 F.3d 502, 508

(7th Cir. 2015). “Upon such a showing, the nonmovant must then ‘make a showing sufficient to

establish the existence of an element essential to that party’s case.’ ” Modrowski v. Pigatto, 712 F.3d

1166, 1168 (7th Cir. 2013) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 425 (1986)). The

nonmovant “must do more than simply show that there is some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), and may not rest

upon the mere allegations in the pleadings or conclusory statements in affidavits, Celotex Corp., 477

U.S. at 324.

        The Eighth Amendment to the United States Constitution prohibits “cruel and unusual

punishment.” This includes inhumane conditions of confinement. Whitley v. Albers, 475 U.S. 312,

319 (1986). Detainees have a right to “nutritionally adequate food that is prepared and served under

conditions which do not present an immediate danger to [their] health and well-being.” French v.

Owen, 777 F.2d 1250, 1255 (7th Cir. 1985); Prude v. Clarke, 675 F.3d 732, 734 (7th Cir. 2012)

(“Deliberate withholding of nutritious food or substitution of tainted or otherwise sickening food . . .

would violate the Eight Amendment.”). With that said, “[t]he Eighth Amendment does not require

prisons to provide prisoners with more salubrious air, healthier food, or cleaner water than are enjoyed

by substantial numbers of free Americans.” Carroll v. DeTella, 255 F.3d 470, 472 (7th Cir. 2001).




                                                —3—
        To succeed, Plaintiff must first show that the meals served denied him “the minimal civilized

measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). The deprivation must be

objectively serious enough to pose a substantial risk of serious harm. Farmer v. Brennan, 511 U.S.

825, 834 (1994). Plaintiff must then establish that Defendant acted with deliberate indifference—that

Defendant was aware of and disregarded an excessive risk to Plaintiff’s health. Id.

        In McRoy v. Aramark Correctional Servs., Inc., 268 Fed. App’x 479, 481 (7th Cir. Mar. 13,

2008), the prisoner-plaintiff alleged that the jailer-defendant served him bloody meat and sour milk.

The plaintiff further alleged that the spoiled food made him ill, and he allegedly experienced “upset

stomach, diarrhea, vomiting, hemorrhoids, blood in his stool, swollen hands and feet, boils, and

problems urinating.” Id. The plaintiff was never diagnosed with food poisoning. Id. He filed numerous

grievances to the defendant; the defendant replaced the meals but disputed that the plaintiff was ever

served spoiled food. Id. To support his Eighth Amendment claim, the plaintiff presented the court

with his own testimony and that of a jail doctor that suggested “that, in certain circumstances, ingesting

undercooked and spoiled food and milk can cause severe illness.” Id. at 482. The Seventh Circuit first

noted that it was a “close question as to whether this evidence is enough to raise a triable issue on

whether the food and milk exposed him to an ‘objectively serious’ danger.” Id. But in affirming the

district court’s grant of summary judgment for the defendant, the court determined that since the

defendant followed procedures to ensure that the food and milk it served were safe and replaced meals

when asked, the plaintiff failed to establish that the defendant acted with deliberate indifference. Id.

        Like in McRoy, it is a close question as to whether Plaintiff presented enough evidence to

establish that the allegedly outdated and moldy food exposed him to an objectively serious danger.

But unlike the plaintiff in McRoy that provided the Court with medical testimony, Plaintiff failed to

link the outdated and moldy food to any of the symptoms that he claims to have experienced. Nor

does Plaintiff provide more than a scintilla of evidence that would allow the Court to determine the



                                                —4—
  extent or frequency of the alleged violation. See Powell v. Kingston, No. 05–C–112–C, 2005 WL

  752233, at *3 (W.D. Wis. Mar. 29, 2005) (“That petitioner was served meals in bags that on occasion

  included rotten fruit . . . does not suggest that he faced a substantial risk of serious harm to his

  health.”). And absent any supporting evidence, there is no immediate hazard in eating cereal and

  microwavable meals every day.

           Plaintiff failed to provide enough evidence to meet his burden; no evidence exists on the

  record supporting Plaintiff’s claim that Defendant frequently provided him outdated and moldy food.

  Nor does Plaintiff provide the Court with any medical records that support his claim that the food

  made him so sick that he experienced hemorrhoids and boils, among other things; there is no record

  that Plaintiff was diagnosed with food poisoning, or that hemorrhoids and boils are symptoms of food

  poisoning. Other than conclusory statements in the complaint and his own affidavit, Plaintiff failed to

  show the Court how the food provided to him was in any way unwholesome or that any illness

  resulted. For these reasons, Plaintiff failed to establish the first prong of his deliberate indifference

  claim.

IV.        CONCLUSION

           The factual disputes regarding Count 4 are not genuine, and Defendant is entitled to judgment

  as a matter of law. Accordingly, the Court ADOPTS Magistrate Judge Beatty’s report in its entirety,

  (ECF No. 67), GRANTS IN PART AND DENIES IN PART Defendant’s motion for summary

  judgment, (ECF No. 57), and DENIES Plaintiff’s cross-motion for summary judgment, (ECF No.

  61).

           SO ORDERED.

  Dated: Friday, October 18, 2019
                                                          S/J. Phil Gilbert
                                                          J. PHIL GILBERT
                                                          UNITED STATES DISTRICT JUDGE




                                                  —5—
